
	
		I
		112th CONGRESS
		1st Session
		H. R. 1784
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Nadler introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Health Service Act and Employee
		  Retirement Income Security Act of 1974 to require that group and individual
		  health insurance coverage and group health plans provide coverage for annual
		  screening mammography for women 40 years of age or older and for such screening
		  and annual magnetic resonance imaging for women at high risk for breast cancer
		  if the coverage or plans include coverage for diagnostic mammography for women
		  40 years of age or older.
	
	
		1.Short title;
			 findings
			(a)Short
			 TitleThis Act may be cited as the Mammogram and MRI Availability Act of
			 2011.
			(b)FindingsCongress
			 finds the following:
				(1)An estimated
			 207,000 women were diagnosed with invasive breast cancer and an estimated
			 40,000 women died from breast cancer during 2010.
				(2)Breast Cancer is
			 the second leading cause of cancer death for women in the United States and is
			 the leading cause of death for women between the ages of 40 and 49 in the
			 United States.
				(3)Due to earlier
			 detection through screening, increased awareness, and improved treatment
			 protocols, breast cancer death rates were reduced by 24 percent from 1990 to
			 2000 and continue to decrease.
				(4)A
			 study sponsored by the National Cancer Institute and published on October 27,
			 2005, concluded that up to 65 percent of the reduction in the number of breast
			 cancer deaths was directly attributable to screening mammography.
				(5)An expert panel
			 convened by the National Institutes of Health’s National Cancer Institute
			 recommended on February 21, 2002, that women between the ages of 40 and 49
			 should be screened every one to two years with mammography.
				(6)The American
			 Cancer Society recommends that women over the age of 40 receive an annual
			 mammogram.
				(7)The American
			 Cancer Society urges that women at high risk for breast cancer receive annual
			 magnetic resonance imaging in addition to a mammogram because such imaging may
			 detect small tumors not found by a mammogram.
				2.Coverage of
			 annual screening mammography under group health plans
			(a)Public Health
			 Service Act Amendments
				(1)Title XXVII of the
			 Public Health Service Act is amended by inserting after section 2728 of such
			 Act (42 U.S.C. 300gg–28), as redesignated by section 1001(2) of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), the following new
			 section:
					
						2729.Standards
				relating to benefits for screening mammography and magnetic resonance
				imaging
							(a)Requirements for
				Coverage of Annual Screening Mammography and Annual Magnetic Resonance
				Imaging
								(1)In
				generalA group health plan, and a health insurance issuer
				offering group or individual health insurance coverage, that provides coverage
				for diagnostic mammography for any woman who is 40 years of age or older shall
				provide coverage for annual screening mammography for such a woman and
				diagnostic mammography, annual screening mammography, and annual magnetic
				resonance imaging for any high risk woman under terms and conditions that are
				not less favorable than the terms and conditions for coverage of diagnostic
				mammography for a woman who is 40 years of age or older.
								(2)DefinitionsFor
				purposes of this section—
									(A)The term
				diagnostic mammography means a radiologic procedure that is
				medically necessary for the purpose of diagnosing breast cancer and includes a
				physician’s interpretation of the results of the procedure.
									(B)The term
				high risk woman means a woman who—
										(i)has a known BRCA1
				or BRCA2 gene mutation;
										(ii)has a mother,
				father, brother, sister, or child with such a gene mutation and has not had
				genetic testing to determine the existence of such a gene mutation;
										(iii)has a lifetime
				risk of breast cancer of 20 percent or greater, according to risk assessment
				tools that are based mainly on family history;
										(iv)had radiation
				therapy to the chest when the woman was between the ages of 10 and 30 years of
				age;
										(v)has Li-Fraumeni
				syndrome, Cowden syndrome, or Bannayan-Riley-Ruvalcaba syndrome, or has a
				relative described in clause (ii) who has one of such syndromes; or
										(vi)has another
				predisposing condition, as determined by a physician, that significantly
				increases the risk of the woman contracting breast cancer.
										(C)The term
				screening mammography means a radiologic procedure provided to a
				woman for the purpose of early detection of breast cancer and includes a
				physician’s interpretation of the results of the procedure.
									(b)ProtectionsA
				group health plan, and a health insurance issuer offering group or individual
				health insurance coverage, may not—
								(1)deny coverage for
				annual screening mammography or annual magnetic resonance imaging on the basis
				that the coverage is not medically necessary or on the basis that the screening
				mammography or magnetic resonance imaging, respectively, is not pursuant to a
				referral, consent, or recommendation by any health care provider;
								(2)deny to a woman
				eligibility, or continued eligibility, to enroll or to renew coverage under the
				terms of the plan, solely for the purpose of avoiding the requirements of this
				section;
								(3)provide monetary
				payments or rebates to women to encourage such women to accept less than the
				minimum protections available under this section;
								(4)penalize or
				otherwise reduce or limit the reimbursement of an attending provider because
				such provider provided care to an individual participant or beneficiary in
				accordance with this section; or
								(5)provide incentives
				(monetary or otherwise) to an attending provider to induce such provider to
				provide care to an individual participant or beneficiary in a manner
				inconsistent with this section.
								(c)Rules of
				Construction
								(1)Nothing in this
				section shall be construed to require a woman who is a participant or
				beneficiary to undergo annual screening mammography or annual magnetic
				resonance imaging.
								(2)This section shall
				not apply with respect to any group health plan, or any group or individual
				health insurance coverage offered by a health insurance issuer, which does not
				provide benefits for diagnostic mammography.
								(3)Nothing in this
				section shall be construed as preventing a group health plan or issuer from
				imposing deductibles, coinsurance, or other cost-sharing in relation to
				benefits for screening mammography or magnetic resonance imaging under the plan
				(or under health insurance coverage offered in connection with a group health
				plan), except that such coinsurance or other cost-sharing for any portion of
				such benefits may not be greater than such coinsurance or cost-sharing that is
				otherwise applicable with respect to benefits for diagnostic
				mammography.
								(4)Women should (but
				are not required to) consult with appropriate health care practitioners before
				undergoing screening mammography or magnetic resonance imaging, but nothing in
				this section shall be construed as requiring the approval of a health care
				practitioner before a woman undergoes an annual screening mammography or annual
				magnetic resonance imaging.
								(d)NoticeA
				group health plan under this part shall comply with the notice requirement
				under section 716(d) of the Employee Retirement Income Security Act of 1974
				with respect to the requirements of this section as if such section applied to
				such plan. A health insurance issuer shall comply with the notice requirement
				under such section with respect to the requirements of this section as if such
				section 716(d) applied to such issuer and such issuer were a group health
				plan.
							(e)Level and Type
				of ReimbursementsNothing in this section shall be construed to
				prevent a group health plan or a health insurance issuer offering group or
				individual health insurance coverage from negotiating the level and type of
				reimbursement with a provider for care provided in accordance with this
				section.
							(f)Preemption;
				Exception for Health Insurance Coverage in Certain States
								(1)Screening
				mammographyThe requirements of this section, with respect to
				annual screening mammography, shall not apply with respect to health insurance
				coverage for women who are 40 years of age or older or who are high risk women
				if there is a State law (as defined in section 2723(d)(1)) for a State that
				regulates such coverage, that requires coverage to be provided for annual
				screening mammography for women who are 40 years of age or older or who are
				high risk women (as defined in subsection (a)(2)(B)), respectively, and that
				provides at least the protections described in subsection (b).
								(2)Magnetic
				resonance imagingThe requirements of this section, with respect
				to annual magnetic resonance imaging, shall not apply with respect to health
				insurance coverage if there is a State law (as defined in section 2723(d)(1))
				for a State that regulates such coverage, that requires coverage to be provided
				for annual magnetic resonance imaging for high risk women (as defined in
				subsection (a)(2)(B)), and that provides at least the protections described in
				subsection (b).
								(3)ConstructionSection
				2723(a)(1) shall not be construed as superseding a State law described in
				paragraph (1) or (2).
								(g)Effective
				dateNotwithstanding any
				other provision of law and subject to section 2(c)(2) of the
				Mammogram and MRI Availability Act of
				2011, this section shall apply with respect to plan years
				beginning on or after the date that is one year after the date of such Act and
				with respect to health insurance coverage issued on or after such
				date.
							.
				(2)Section 2723(c) of
			 such Act (42 U.S.C. 300gg–23(c)) is amended by striking section
			 2704 and inserting sections 2704 and 2729.
				(3)For purposes of
			 applying section 2729 of the Public Health Service Act, as inserted by
			 paragraph (1), to individual health insurance coverage before 2014, the
			 provisions of such section shall be treated as also included under part B of
			 title XXVII of the Public Health Service Act.
				(b)ERISA
			 Amendments
				(1)Subpart B of part
			 7 of subtitle B of title I of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following new
			 section:
					
						716.Standards
				relating to benefits for screening mammography and magnetic resonance
				imaging
							(a)Requirements for
				Coverage of Annual Screening Mammography and Annual Magnetic Resonance
				Imaging
								(1)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage, that provides coverage for diagnostic
				mammography for any woman who is 40 years of age or older shall provide
				coverage for annual screening mammography for such a woman and diagnostic
				mammography, annual screening mammography, and annual magnetic resonance
				imaging for any high risk woman under terms and conditions that are not less
				favorable than the terms and conditions for coverage of diagnostic mammography
				for a woman who is 40 years of age or older.
								(2)DefinitionsFor
				purposes of this section:
									(A)The term
				diagnostic mammography means a radiologic procedure that is
				medically necessary for the purpose of diagnosing breast cancer and includes a
				physician’s interpretation of the results of the procedure.
									(B)The term
				high risk woman means a woman who—
										(i)has a known BRCA1
				or BRCA2 gene mutation;
										(ii)has a mother,
				father, brother, sister, or child with such a gene mutation and has not had
				genetic testing to determine the existence of such a gene mutation;
										(iii)has a lifetime
				risk of breast cancer of 20 percent or greater, according to risk assessment
				tools that are based mainly on family history;
										(iv)had radiation
				therapy to the chest when the woman was between the ages of 10 and 30 years of
				age;
										(v)has Li-Fraumeni
				syndrome, Cowden syndrome, or Bannayan-Riley-Ruvalcaba syndrome, or has a
				relative described in clause (ii) who has one of such syndromes; or
										(vi)has another
				predisposing condition, as determined by a physician, that significantly
				increases the risk of the woman contracting breast cancer.
										(C)The term
				screening mammography means a radiologic procedure provided to a
				woman for the purpose of early detection of breast cancer and includes a
				physician’s interpretation of the results of the procedure.
									(b)ProtectionsA
				group health plan, and a health insurance issuer offering group health
				insurance coverage in connection with a group health plan, may not—
								(1)deny coverage
				described in subsection (a)(1) on the basis that the coverage is not medically
				necessary or on the basis that the screening mammography or magnetic resonance
				imaging is not pursuant to a referral, consent, or recommendation by any health
				care provider;
								(2)deny to a woman
				eligibility, or continued eligibility, to enroll or to renew coverage under the
				terms of the plan, solely for the purpose of avoiding the requirements of this
				section;
								(3)provide monetary
				payments or rebates to women to encourage such women to accept less than the
				minimum protections available under this section;
								(4)penalize or
				otherwise reduce or limit the reimbursement of an attending provider because
				such provider provided care to an individual participant or beneficiary in
				accordance with this section; or
								(5)provide incentives
				(monetary or otherwise) to an attending provider to induce such provider to
				provide care to an individual participant or beneficiary in a manner
				inconsistent with this section.
								(c)Rules of
				Construction
								(1)Nothing in this
				section shall be construed to require a woman who is a participant or
				beneficiary to undergo annual screening mammography or annual magnetic
				resonance imaging.
								(2)This section shall
				not apply with respect to any group health plan, or any group health insurance
				coverage offered by a health insurance issuer, which does not provide benefits
				for diagnostic mammography.
								(3)Nothing in this
				section shall be construed as preventing a group health plan or issuer from
				imposing deductibles, coinsurance, or other cost-sharing in relation to
				benefits for screening mammography or magnetic resonance imaging under the plan
				(or under health insurance coverage offered in connection with a group health
				plan), except that such coinsurance or other cost-sharing for any portion of
				such benefits may not be greater than such coinsurance or cost-sharing that is
				otherwise applicable with respect to benefits for diagnostic
				mammography.
								(4)Women should (but
				are not required to) consult with appropriate health care practitioners before
				undergoing screening mammography or magnetic resonance imaging, but nothing in
				this section shall be construed as requiring the approval of a health care
				practitioner before a woman undergoes an annual screening mammography or annual
				magnetic resonance imaging.
								(d)Notice Under
				Group Health PlanThe imposition of the requirements of this
				section shall be treated as a material modification in the terms of the summary
				plan described in section 102(a), for purposes of assuring notice of such
				requirements under the plan; except that the summary description required to be
				provided under the last sentence of section 104(b)(1) with respect to such
				modification shall be provided by not later than 60 days after the first day of
				the first plan year in which such requirements apply.
							(e)Level and Type
				of ReimbursementsNothing in this section shall be construed to
				prevent a group health plan or a health insurance issuer offering group health
				insurance coverage from negotiating the level and type of reimbursement with a
				provider for care provided in accordance with this section.
							(f)Preemption;
				Exception for Health Insurance Coverage in Certain States
								(1)Screening
				mammographyThe requirements of this section, with respect to
				annual screening mammography for women who are 40 years of age or older or for
				high risk women, shall not apply with respect to health insurance coverage if
				there is a State law (as defined in section 731(d)(1)) for a State that
				regulates such coverage, that requires coverage to be provided for annual
				screening mammography for women who are 40 years of age or older or for high
				risk women (as defined in subsection (a)(2)(B)), respectively, and that
				provides at least the protections described in subsection (b).
								(2)Magnetic
				resonance imagingThe requirements of this section, with respect
				to annual magnetic resonance imaging, shall not apply with respect to health
				insurance coverage if there is a State law (as defined in section 731(d)(1))
				for a State that regulates such coverage, that requires coverage to be provided
				for annual magnetic resonance imaging for high risk women (as defined in
				subsection (a)(2)(B)), and that provides at least the protections described in
				subsection (b).
								(3)ConstructionSection
				731(a)(1) shall not be construed as superseding a State law described in
				paragraph (1) or
				(2).
								.
				(2)Section 731(c) of
			 such Act (29 U.S.C. 1191(c)) is amended by striking section 711
			 and inserting sections 711 and 716.
				(3)Section 732(a) of
			 such Act (29 U.S.C. 1191a(a)) is amended by striking section 711
			 and inserting sections 711 and 716.
				(4)The table of
			 contents in section 1 of such Act is amended by inserting after the item
			 relating to section 714 the following new item:
					
						
							Sec. 715. Additional market
				reforms.
							Sec. 716. Standards relating to benefits
				for screening mammography and magnetic resonance
				imaging.
						
						.
				(c)Effective
			 Dates
				(1)Subject to
			 paragraph (2), the amendments made by subsection (b) shall apply with respect
			 to group health plans (and health insurance coverage offered in connection with
			 group health plans) for plan years beginning on or after 1 year after the date
			 of the enactment of this Act.
				(2)(A)In the case of a group
			 health plan maintained pursuant to 1 or more collective bargaining agreements
			 between employee representatives and 1 or more employers ratified before the
			 date of the enactment of this Act, the amendments made by this section shall
			 not apply to plan years beginning before the later of—
						(i)the
			 date on which the last collective bargaining agreements relating to the plan
			 terminates (determined without regard to any extension thereof agreed to after
			 the date of the enactment of this Act); or
						(ii)1
			 year after the date of the enactment of this Act.
						(B)For purposes of subparagraph (A)(i),
			 any plan amendment made pursuant to a collective bargaining agreement relating
			 to the plan which amends the plan solely to conform to any requirement added by
			 this section shall not be treated as a termination of such collective
			 bargaining agreement.
					
